DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed vacuum pump in claim 11 and a heater in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Barre et al. (US 6,471,898).
 	For claims 1-11, Barre et al. disclose an apparatus for drying bulk material (abstract, col. 1, lines 10-14 ), comprising: a housing 510 defining a chamber, an inlet 512 for receiving the bulk material into the chamber, and an outlet 514 for discharging the bulk material from the chamber; at least one conveyor mechanism 502, 504, 506 disposed within the housing 510 and arranged to convey the bulk material from the inlet 512 to the outlet 514 (Fig. 6a); and a ventilation system 524, 526, 528 coupled to the chamber and configured to remove water vapor from the chamber (Fig. 6b, col. 11, lines 24-33).  Wherein the inlet 512 is positioned at an upper 
For claims 18-19, Barre et al. disclose a method of drying bulk material, comprising: receiving the bulk material M into a chamber (Fig. 6a, within housing 510); conveying the bulk material within the chamber (Fig. 6a, by conveyor 502, 504, 506); removing water vapor from the chamber (col. 11, lines 29-33); and discharging the bulk material from the chamber (Fig. 6a, from material outlet 514), wherein the bulk material consists of peat moss (claim 8).  Wherein .  
Claims 1-8, 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aigeldinger (US 5,125,168).
 	Aigeldinger discloses an apparatus for drying bulk material, comprising: a housing 10 defining a chamber (within 10), an inlet (Fig. 3, at top of 10 connected to bottom of 16)  for receiving the bulk material into the chamber, and an outlet 22 for discharging the bulk material from the chamber; at least one conveyor mechanism 12 disposed within the housing and arranged to convey the bulk material from the inlet to the outlet (Fig. 3); and a ventilation system 5 coupled to the chamber and configured to remove water vapor from the chamber. Wherein the inlet is positioned at an upper section of the housing 10 (Fig. 3), and the outlet 22 is positioned at a lower section of the housing 10 below the inlet (Fig 3).  Wherein the housing comprises a first end (Fig. 3, left side end of 10) and a second end (Fig. 3, right side end of 10) spaced longitudinally from the first end, the inlet is adjacent to the first end and the outlet is adjacent to the second end (Fig. 3).  Wherein the at least one conveyor mechanism 12 comprises a plurality of conveyor belts 12 (Fig. 3).  Wherein the plurality of conveyor belts 12  are arranged to operate in parallel within the chamber (Fig. 3).  Wherein the plurality of conveyor belts 12 comprises at least one first conveyor belt (Fig. 3, top belt 12) arranged to move the bulk material generally in a first longitudinal direction from the inlet towards the outlet (Fig. 3). Wherein the plurality of conveyor belts 12 comprises at least one second conveyor belt (Fig. 3, middle belt 12) arranged to move the bulk material generally in a second longitudinal direction from the outlet towards the inlet (Fig. 3). Wherein the at least one second conveyor belt is arranged below the least one first .  
Claims 18, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shaw (US 2,513,370).
 	Shaw discloses a method of drying bulk material, comprising: receiving the bulk material (Figs. 1, 3, 5, from 13, 31, 44, 83) into a chamber (within 10, 30, 50, 80); conveying the bulk material within the chamber (by blower 12, 33, 51, 96, col. 5, lines 7-12, col. 6, lines 37-42, 67-72); removing water vapor from the chamber (via 23, 40, 54); and discharging the bulk material from the chamber (via 24, 42, 52), wherein the bulk material consists of peat moss (col. 1, lines 21-23).  Wherein the step of removing comprises: maintaining the chamber at a negative pressure relative to an ambient pressure (by blowers 12, 33, 51, 96, col. 5, lines 7-12); and supplying heated air to the chamber (Figs. 1, 3, air is heated by burner 15, 32, 48).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barre et al. (US 6,471,898) in view of Fan et al.  (CN 202371977 U).
 	For claims 12-16, 20 the apparatus of Barre et al. as above includes all that is recited in claims 12-16, 20 except for the ventilation system is configured to supply heated air to the chamber; the ventilation system comprises a heater; a supply manifold for delivering the heated air in parallel to a plurality of subchambers that extend laterally within the chamber; a return manifold for removing the water vapor in parallel from the plurality of subchambers; wherein the subchambers are fluidly connected to and extend laterally between the supply and return manifolds.  Fan et al. disclose a drying apparatus comprising a ventilation system 1-3, 5-6 configured to supply heated air to the chamber 4; the ventilation system comprises a heater 1; a supply manifold 3 for delivering the heated air in parallel (Fig. 1, via inlet pipe 11) to a plurality of subchambers (Fig. 1,  chamber 4 is divided by 9 into plurality of subchambers) that extend laterally within the chamber; a return manifold 5 for removing the water vapor in parallel from the plurality of subchambers (Fig. 1, via exhaust pipes 12); wherein the subchambers are fluidly connected to and extend laterally between the supply and return manifolds 3, 5 (Fig. 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Bare et al. to include a ventilation system that is configured to supply heated air to the chamber; the ventilation system comprises a heater; a supply manifold for delivering the heated air in parallel to a plurality of subchambers that extend laterally within the chamber; a return manifold for removing the water vapor in parallel from the plurality of subchambers; wherein the subchambers are fluidly connected to and extend laterally between the supply and return manifolds as taught by Fan et al. in order to facilitate control the drying temperature and improve the drying efficiency and achieve a high product quality.
 	For claim 17, Barre et al. disclose an apparatus for drying bulk material, comprising: a housing 510 defining a chamber, an inlet 512 positioned at an upper section of the housing 510 for receiving the bulk material into the chamber, and an outlet 514 positioned at a lower section of the housing 510 below the inlet for discharging the bulk material from the chamber, the housing 510 comprising a first end (Fig. 6a, left side of 510) and a second end (Fig. 6a, right side of 510) spaced longitudinally from the first end, the inlet 512 is adjacent to the first end and the outlet 514 is adjacent to the second end; a plurality of conveyor belts 502, 504, 506 disposed within the housing 510 and arranged to convey the bulk material from the inlet 512 to the outlet 514 (Fig. 6a),  the plurality of conveyor belts 502, 504, 506 comprising at least one first conveyor belt 502 arranged to move the bulk material generally in a first longitudinal direction from the inlet towards the outlet (Fig. 6a), and at least one second conveyor belt 504 arranged to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Myers (US 3,793,745) discloses a peat moss dryer (col. 5, lines 39-42) comprising a plurality of conveyors 10 (Fig. 1). Politi et al.(US 2010/0184861) disclose provide gas stream with a generator of negative pressure, i.e., a vacuum pump such as a suction fan (paragraph [0056], lines 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY